TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00775-CR



                                    Frank Arrevalo, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 69426, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Frank Arrevalo is attempting to appeal from a judgment of conviction for

the offense of injury to an elderly person. The district court imposed sentence on August 27, 2012,

and no motion for new trial was filed. Thus, the deadline for perfecting appeal was September 26,

2012. Arrevalo filed a pro se notice of appeal on November 15, 2012, asserting that his appointed

trial counsel failed to timely file a notice of appeal on his behalf. Subsequently, the district court

appointed appellate counsel to represent Arrevalo, and counsel filed an amended notice of appeal

on November 26, 2012.

               Absent a timely filed notice of appeal, this Court lacks jurisdiction to dispose of

this appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State,
981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).

Accordingly, we dismiss the appeal for want of jurisdiction.1




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 21, 2013

Do Not Publish




       1
         Any remedy Arrevalo may have for a late-filed notice of appeal would be sought through
a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals. See
Tex. Code Crim. Proc. art. 11.07.

                                                2